UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1174



STEPHANIE ANGELO,

                  Plaintiff - Appellant,

          v.


RICHARD THOMAS,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:07-cv-00261-CMH-BRP)


Submitted:   October 2, 2008                 Decided:   October 31, 2008


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. DeVita, Arlington, Virginia, for Appellant. Jennifer Lee
Parrish, PARRISH, HOUCK & SNEAD, PLC, Fredericksburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stephanie   Angelo   appeals   the   district   court’s   order

granting Defendant’s motion for judgment as a matter of law on her

42 U.S.C. § 1983 (2000) and state law claims because it found

Defendant was entitled to qualified immunity. We have reviewed the

record and find no reversible error.       Accordingly, we affirm the

district court’s judgment.       See Angelo v. Thomas, No. 1:07-cv-

00261-CMH-BRP (E.D. Va. filed December 18, 2007; entered Dec. 27,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                AFFIRMED




                                   2